Title: Instructions to Major General John Sullivan, 15 May 1777
From: Washington, George
To: Sullivan, John



Sir
[Morristown, 15 May 1777]

You are to repair to Princeton and take upon you the Command of the Troops at that Post. The Troops from Maryland, the lower Counties (on Delaware) and Hazen’s Regiment, together with the Artillery Company, and light Horse now at that place, are to remain there till further orders; all others now there, or that shall hereafter come to that Post (except the Marylanders and such detachments as belong to Hazen’s and the Delaware Battalions) are to proceed immediately on, and join their respective Regiments.
Keep no more Provisions, or Military Stores at that Post than are necessary for present use; but take care, that the several Corps are well supplied with Ammunition, and that you have enough besides for any emergency.
Have the Troops in such order as to be ready to march at a Minute’s warning; for this purpose the Quarter Master General must supply you with waggons, and Tents. Of the first, demand no more than are absolutely necessary (as the Men must be taught to carry their own Knapsacks &ca) and of the latter, as there is a scarcity, allow one to every six Men only.
It is, I am persuaded, totally unnecessary to say any thing to impress you with an Idea of the necessity of using the greatest vigilance and precaution; your own reputation, the safety of your Troops, and the

good of the Service, are sufficient incitements; but I would advise you to use every possible means to obtain Intelligence of the designs and Movements of the Enemy, that you may act accordingly.
If you find the Enemy’s views are turned towards the Delaware, harrass and impede their march, as much as possible, disputing every advantageous piece of ground, to give time for the other parts of the Army to come up; but take care to do this in such a manner, as to be able at all times, to secure your retreat to the Hilly Country. If, on the other hand, you perceive their intentions are to penetrate the Country towards Morris Town, or the North River, you are to follow close in their rear and annoy them, as much as possible. In either case, I do not wish that you should hazard a general Engagement; because, a defeat of your whole body which would probably follow, from inequality of numbers wou’d bring on a dispersion and discouragement of your Troops; whereas to harrass them day and Night by a Number of small parties, under good Officers, disputing at the same time advantageous Passes, (with proper precautions to prevent being surrounded) would do them more real injury without hazarding the bad consequences of a defeat and rout.
In the event of the Enemy’s marching for the Delaware, let your Baggage &ca be sent towards Coryel’s Ferry. I need not observe to you, the necessity of calling the Rolls frequently (at least twice a day) to keep the Soldiers in place, and thereby prevent desertion; nor need I recommend to you the expediency of cleanliness among the Soldiers, and in the Camp; your own good sense and experience will prompt you to use your best endeavours to introduce both, as conducive to the Health of the Troops.
Correspond with Colo. Forman who commands in Monmouth County, and keep me regularly advised of every important occurrence without loss of time. Given at Head Quarters Morris Town May 15th 1777.

G. Washington

